Citation Nr: 1237026	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  03-34 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post gynecomastia of the right breast with scar. 

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for a lumbar spine disorder. 

4.  Entitlement to service connection for a right shoulder disorder. 

5.  Entitlement to service connection for mitral valve prolapse. 

6.  Entitlement to service connection for peripheral vestibular disorder. 

7.  Entitlement to service connection for residuals of treatment for exposure to tuberculosis. 

8.  Entitlement to service connection for residuals of exposure to asbestos. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to June 1970 and from November 1971 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a video conference hearing in October 2007.  

In May 2008, the Board remanded the following claims of service connection for additional development: cervical spine disability, lumbar spine disorder, right shoulder disorder, depression, status post gynecomastia with scar, mitral valve prolapse, peripheral vestibular disorder, residuals of treatment for exposure to tuberculosis, to include peripheral neuropathy, and residuals of exposure to asbestos.  Service connection for peripheral neuropathy of the lower extremities and depression was granted in rating decision in July 2010.  The Veteran did not file a timely notice of disagreement with the ratings assigned or the effective dates of 

those ratings.  In July 2011, the Board sought medical opinions from the Veterans Health Administration (VHA).  The Veteran was notified of these opinions under cover of an April 2012 letter.  

In June 2011, and June 2012, the Veteran submitted additional evidence in the form of medical records and statements.  The Veteran also submitted a waiver of consideration by the agency of original jurisdiction.  As such, the Board will consider the evidence in its appellate review. 

In a June 2011 statement, the Veteran raised a claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), as well as claims for increased ratings for peripheral neuropathy of the lower extremities.  Thereafter in a June 2012 statement, the Veteran raised a claim for service connection for peripheral neuropathy of the upper extremities, and a claim for a higher rating for the left shoulder disability.  As the claims have not been developed or certified on appeal they are referred to the Agency of Original Jurisdiction (AOJ) for such further development as may be necessary.  Additionally, claims for service connection for a disorder of the thoracic spine, left pelvic region stenosis, hypogonadism, and tinnitus, and the claims for increased evaluations for hemorrhoids and sinusitis, previously referred by the Board for adjudication, have not yet been adjudicated by the AOJ. 

Accordingly, the claims for service connection for a disorder of the thoracic spine, left pelvic region stenosis, hypogonadism, and tinnitus, to include as secondary to his service-connected sinusitis; the claims for increased evaluations for hemorrhoids, sinusitis, peripheral neuropathy of the lower extremities, and a left shoulder condition, as well as the claim for entitlement to a TDIU, have been raised by the record, but have not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a cervical spine disorder, a lumbar spine disorder, a right shoulder disorder, mitral valve prolapse, peripheral vestibular disorder, residuals of treatment for exposure to tuberculosis other than peripheral neuropathy of the lower extremities, and residuals of exposure to asbestos, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's right breast condition status post gynecomastia with scar had onset in service. 


CONCLUSION OF LAW

The Veteran's right breast condition status post gynecomastia with scar was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (VA must review the entire record, but VA does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Status Post Gynecomastia of the Right Breast with Scar

The Veteran contends he developed a right breast condition, claimed as status post gynecomastia of the right breast with scar, during service.  

To the extent that he associates his right breast condition to service, the Board acknowledges that he is competent to give evidence about what he experienced.  He is competent to report that he has experienced pain.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran, as a layperson, is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  Moray v. Brown, 5 Vet. App. 211 (1993).

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's right breast condition status post gynecomastia with scar was incurred in service.  

The Veteran's service treatment records show that the Veteran had gynecomastia of the left breast in service.  He underwent a mastectomy in July 1985.  Reportedly, he was told he would probably develop gynecomastia in his right breast.  He said he was told this at the time of his surgery for his left breast in service.  The Veteran also noted that he had been diagnosed with an endocrine disorder and that this may have caused his gynecomastia.  The service treatment records do not address any type of an endocrine disorder and there is no indication that the treating physicians suspected that as a cause of the Veteran's gynecomastia at the time of his surgery. 

After service, the Veteran was diagnosed with gynecomastia of the right breast in June 2000.  He was treated by B. Alper, M.D., beginning in July 2000.  He presented with a complaint of tenderness and a gradual increase in the size of his right breast over the previous six months.  The Veteran had a subcutaneous mastectomy in August 2000.  Dr. Alper did not provide any opinion as to the etiology of the Veteran's gynecomastia of the right breast. 

The Veteran submitted limited records from R. Desai, M.D., for the period from February 2005 to March 2007.  The records show that the Veteran was diagnosed with hypogonadism.  The earliest record is dated in February 2005 but it is clear the record is a follow-up visit.  The date for the initial diagnosis is not of record.  

Dr. Desai noted that the Veteran had contacted him to write a letter to support his claim for service connection in September 2005.  He said that he was to call the Veteran to inquire as to what relation the Veteran felt there may be between the gynecomastia in 1985 and the current hypogonadism and gynecomastia in 2000.  However, there was no opinion letter from Dr. Desai, and the remainder of his treatment records do not contain any opinion to link the hypogonadism to service or to any of the disorders claimed for service connection. 

The Veteran underwent a VA gynecological examination in April 2009.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed bilateral breast reductions with biopsy, and residual slight bilateral gynecomastia.  The examiner opined that gynecomastia was caused by or the result of hormonal imbalance, breast reduction surgery and hormonal therapy, because of abnormal testosterone requiring treatment.  

The examiner, however, did not address whether the Veteran's right breast condition had onset in service.  As such, the Board sought an expert opinion from the VHA as to the nature and etiology of the Veteran's complaints in November 2011. Significantly, on the question of medical causation the competent medical evidence supports the Veteran's claim.

In an opinion in November 2011, the reviewing VHA physician opined that it was possible, and more likely than not, that the in-service condition that affected the left breast was a predroma of the condition that affected the right breast following the Veteran's discharge from service.  The physician further opined that it was at least as likely as not that gynecomastia of the left breast, diagnosed during service, was due to or caused by the same hormone deficiencies that were later determined to cause gynecomastia of the right breast.  The examiner explained that there was no good evidence to show whether the Veteran was suffering from hypogonadism during service because at the time hormone levels were not drawn.  However, it was at least as likely as not that he was suffering from hypogonadism while in service and that it was the cause of the gynecomastia of the left breast in service and the right breast after service.  Finally, the physician concluded, following a review of the medical evidence, that it was at least as likely as not that the Veteran's gynecomastia of the right breast was related to or caused by the same underlying condition present in service that resulted in gynecomastia of the left breast.  

Accordingly, the VHA physician's opinion supports the Veteran's claim for service connection for a right breast condition status post gynecomastia with scar.  The November 2011 VHA physician's opinion is of great probative value.  The opinion was rendered after a review of the claims file, to include the service treatment records, VA medical opinions, and post-service treatment records.  The opinion is also consistent with the evidence of record and a rationale in support of the opinion was provided.  Moreover, there is no competent evidence that contradicts the opinion of the November 2011 VHA physician.  For the foregoing reasons, the claim of entitlement to service connection for right breast condition status post gynecomastia with scar is warranted.  38 C.F.R. § 3.303(d). 

Based on the foregoing, the Board finds that the evidence supports the Veteran's claim for service connection for a right breast condition status post gynecomastia with scar.  As the competent medical evidence of record etiologically links the Veteran's right breast condition to service, the Board finds that the evidence is at least in equipoise such that reasonable doubt may be resolved in favor of the Veteran, and service connection for a right breast condition status post gynecomastia with scar is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and to assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran. 




ORDER

Service connection for a right breast condition status post gynecomastia with scar is granted.


REMAND

VA has a duty to assist in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 76 (1995).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

Mitral Valve Prolapse

The Veteran contends that he developed mitral valve prolapse (MVP) in service.  He maintains that the condition can only be diagnosed by echocardiogram and he was not afforded such a test during service.  He believes that the cardiac-related symptoms noted in his service treatment records document the onset of his MVP in service. 

The Veteran's service treatment records show that he was evaluated for premature ventricular contractions (PVCs) and palpitations over the course of his military service.  The Veteran complained of palpitations at the time of a physical examination in November 1974.  Records from 1978 show that the Veteran again complained of heart palpitations.  He continued to experience palpitations and had a Holter monitor study in 1983.  A May 1983 entry said the Veteran was referred for a history of PVCs and a history of dizziness.  The report said that no ventricular or supraventricular beats were recorded.  There were examples of sinus arrhythmias.  The Veteran had a stress electrocardiogram (EKG) in May 1983 that was said to be normal. 

He was referred to a cardiologist, S. Desai, M.D., in 1998. Dr. Desai first evaluated the Veteran in December 1998.  At that time an echocardiogram was said to show mild mitral regurgitation but MVP was not listed.  Dr. Desai said the Veteran may have MVP but it was not noted on the echocardiogram.  The first diagnosis of MVP was made in April 2002.  Dr. Desai noted that the Veteran had an echocardiogram at that time and a mild MVP was noted. 

Dr. Desai wrote a letter in support of the Veteran's claim in August 2005.  He noted that the Veteran had a history of palpitations, MVP, premature atrial contractions (PACs), PVCs, hyperlipidemia, anxiety, panic attacks, and DJD.  He said the Veteran had intermittent palpitations for many years with an apparent history of having skipped beats, palpitations and PVCs in service.  He said that the etiology of the palpitations and PVCs in service was unclear.  He added that it was well known that people that have MVP do have associated symptoms of palpitations and also do have PVCs.  He did not say that this was the Veteran's case. 

Accordingly, in May 2008, the Board determined that a VA examination was necessary to determine the nature and etiology of the Veteran's complaints.  In March 2009, the Veteran underwent a VA examination to determine the nature and etiology of his cardiac complaints.  Following a review of the medical evidence and an examination of the Veteran, to include clinical testing, the examiner noted the following medical findings; normal cardiac chamber sizes, normal right and left ventricular systolic function with estimated left ventricular ejection fraction at 60 percent, and normal estimated peak systolic pulmonary artery pressure, with no significant valvular abnormalities or significant pericardial effusion.  Chronic palpitations were noted.  The examiner indicated that mitral valve prolapse was not shown on echocardiogram and on physical examination no mid systolic click was heard.  The examiner diagnosed tricuspid regurgitation without evidence of mitral valve prolapse on 2009 echocardiogram.  The examiner failed to opine as to the etiology any cardiac disability found on examination, to include chronic tricuspid regurgitation and chronic palpitations.  Moreover, regardless of whether the Veteran's MVP resolved at the time of the examination, the examiner should have opined as to whether there was a nexus between service and MVP at any time.  Under these circumstances, the Board finds that the medical evidence currently of record is inadequate, and that further VA examination is needed to properly assess the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Peripheral Vestibular Disorder

With regards to the Veteran's claim for service connection for peripheral vestibular disorder, the Veteran contends that he suffers from peripheral vestibular disorder that had onset in service, or alternatively, is secondary to the service-connected sinusitis or psychiatric disability.  See the July 2008 statement of the Veteran.

The Veteran's service treatment records contain several references to complaints of dizziness.  They were usually made in concert with complaints involving palpitations. 

Post-service records show that the Veteran experienced light headedness and flushing of the face in April 1994.  He presented to the emergency room at Holmes Regional Medical Center.  The Veteran related that he went to work and had recurrence of the symptoms several times.  The assessment at that time was that it was likely a hypoglycemic reaction. 

Dr. Ireland saw the Veteran soon after and referred him to Dr. Link for a neurological evaluation.  The Veteran was briefly placed on seizure control medications but they were stopped when no confirmed diagnosis of a seizure disorder was made. 

The Veteran had further evaluation from the ENT Health & Surgical Center beginning in June 1994.  He had electronystagmography (ENG) testing at that time.  It was reported as normal. 

The Veteran was seen at Holmes Regional Medical Center for a near syncope episode in August 1998.  The narrative summary from that time is unreadable.  The Veteran was followed by Dr. Weiss on his release.  He noted that the Veteran was thought to have a vasovagal problem.  He said the Veteran had severe vertigo with left tinnitus.  An MRI of the brain was interpreted as normal in September 1998.  The Veteran's vertigo was noted to be not as severe in October 1998.  He was prescribed Antivert. 

The Veteran continued to complain of vertigo.  An entry from February 7, 2000, said he reported daily episodes of vertigo.  However, an entry from May 2, 2000, said the Veteran reported that his vertigo would come and go and he had not had an episode since he started taking Antivert.  The Veteran underwent ENG testing in November 2000.  The report said there was no nystagmus.  Records through January 2007 show occasional complaints of vertigo.  Records from Dr. Ireland show that the Veteran continued to take Antivert up to the latest entry in March 2007. 

In May 2008, the Board determined that a VA medical opinion regarding the nature and etiology of the Veteran's complaints was necessary in order to fairly decide the merits of the claim.  On remand, the examiner was specifically requested to provide an opinion as to whether there was a 50 percent probability or greater that peripheral vestibular disorder, if diagnosed, or the previously diagnosed vertigo, could be related to the Veteran's military service. 

On VA audiological examination in August 2008, the examiner noted that the Veteran denied any true complaints of vertigo.  Reportedly he experienced balance problems for approximately 13 years.  The balance issues were described as episodic and lasting a few days.  While he had been treated for dizziness, the symptoms had not resolved.  The examiner diagnosed tinnitus, as well as a history of peripheral neuropathy and thoracic spine problems, which the examiner opined may be causing the Veteran's reported dizziness.  The examiner failed to address whether a diagnosis of that peripheral vestibular disorder was appropriate.  Moreover, to the extent that the examiner opined that the Veteran's complaints of dizziness could be due to the service-connected peripheral neuropathy and thoracic spine problems, the examiner failed to provide any rationale for why he could not give a definitive comment on this determinative issue of causation.  Thereafter, on VA audiological examination in April 2010, following an examination of the Veteran, with consideration of the Veteran's complaints of vertigo, the examiner opined that there was no "strong" evidence of peripheral vestibulopathy from VGN testing.  While the opinion suggests that a peripheral vestibular disorder may be present, the examiner failed to provide a definitive diagnosis or an opinion as to the etiology of the Veteran's complaints.  

Statements like these, which are inconclusive as to the nature and origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like these amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Accordingly, the Board finds that the August 2008 and April 2010 VA medical opinions are inadequate and an examination and opinion addressing whether the Veteran's claimed condition had onset in service, or was caused or aggravated by a service-connected disability, to include sinusitis, is necessary in order to fairly decide the merits of the Veteran's claim.

On remand, the Veteran should be provided with notice concerning how to substantiate his claim for service connection on a secondary basis pursuant to 38 C.F.R. § 3.159.


Residuals of Treatment for Exposure to Tuberculosis.

The service treatment records document exposure to tuberculosis in December 1975, and treatment with a year-long regimen of Isoniazid (INH) therapy.  The Veteran's service treatment records show that he had regular monitoring of the effect of the drug on his liver by means of testing his serum glutamic oxaloacetic transaminase (SGOT) level.  The service treatment records do not reflect any adverse effects on the Veteran from his course of treatment, to include over the next 15 years of active duty. 

The Veteran has claimed that he currently suffers from residuals of the in-service treatment for exposure to tuberculosis.  The Veteran initially did not specify a disorder that was linked to his exposure to tuberculosis when he submitted his claim.  However, he was diagnosed with peripheral neuropathy in February 2003. The diagnosis was made by Dr. Weiss following EMG/NCV testing.  In April 2004 and September 2005, Dr. Weiss provided an opinion to link the Veteran's peripheral neuropathy to his treatment with INH in service.  Pursuant to the May 2008 Board remand, the Veteran underwent a VA examination.  The examiner noted that there was no evidence of active tuberculosis on chest x-rays.  The examiner opined that the Veteran's peripheral neuropathy was caused by treatment received in service for tuberculosis.  Service connection for peripheral neuropathy of the lower extremities was granted in a rating decision in July 2010.  The Veteran is also service-connected for neuropathy of both elbows and for bilateral carpal tunnel syndrome.  The March 2009 VA examiner also noted that the Veteran had a disability of the brachial plexus on the left.  A September 2008 medical record of Dr. Steuer indicates that the Veteran complained of left cervical region pain radiating into the left shoulder and left upper extremity ending before the elbow.  Cervical and thoracic radiculopathy was diagnosed.  Accordingly, it should be clarified on remand whether the brachia plexus abnormality is associated with treatment for exposure to tuberculosis or a nonservice-connected disability.  While the Veteran has not identified a disorder other than peripheral neuropathy that is due to exposure to tuberculosis, in subsequent statements he continued his appeal for service connection for residuals of treatment for exposure to tuberculosis other than peripheral neuropathy.  Accordingly, a VA examination is also necessary to determine whether the Veteran currently suffers from residuals of treatment for exposure to tuberculosis other than peripheral neuropathy.  

Residuals of Exposure to Asbestos

The Veteran's service treatment records document that he was exposed to asbestos during his tour of duty at the medical clinic located at Bolling AFB from 1976 to 1980.  This is confirmed by way of a service treatment record entry dated in October 1981. 

The Veteran had multiple chest x-rays during his entire period of service.  An x-ray from November 1964 noted a calcification in the upper right lobe.  The report said this was seen on previous films.  The report also noted that the Veteran was histoplasmosis positive.  An x-ray from January 1969 noted that calcifications were present and that they suggested remote granulomatous disease.  Another x-ray report from December 1975 also noted the healed granulomatous calcifications.  The report said they were of no clinical significance.  The Veteran's chest x-ray at the time of his retirement in May 1990 also noted the past granulomatous disease.  However there were also findings of a short stranding density in the left lower lung field.  This was said to not have been present on x-ray from September 1988.  The report said this probably represented post-inflammatory scarring but that the etiology was uncertain.  The report did state that there was no active disease.  

The Veteran's service treatment records also reflect that he had pulmonary function tests (PFTs) in December 1981, August 1983, and September 1988.  No specific disorder was diagnosed.  

Post-service medical records do not provide a diagnosis of a respiratory disorder that is linked to asbestos exposure.  The Veteran was treated for bronchitis on several occasions.  He was afforded a PFT by Dr. Ireland in 2002.  He did not identify any specific residual that he claims is related to his asbestos exposure.  Nonetheless, in May 2008, the Board determined that a VA examination was necessary in order to ascertain the nature and etiology of the Veteran's complaints.  

Pursuant to the May 2008 Board remand, the Veteran underwent a VA respiratory examination.  The examiner noted exposure to asbestos in service between 1976 and 1980, along with a history of chronic bronchitis and tobacco use until 1995.  The examiner reposted that there was no evidence of asbestosis on chest x-rays, or PFT testing.  The examiner added that he could not resolve whether the Veteran suffered from an asbestos related disease without resorting to speculation.  In this regard, the examiner noted that chest x-rays failed to reveal asbestosis, however, there was small airway disease on pulmonary functions that could be found with other conditions and was not specific to asbestosis.  The Board observes that statements like this from doctors are, for all intents and purposes, inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  The Board thus finds that an examination and opinion addressing whether the Veteran currently suffers from a pulmonary disorder as due to in-service asbestos exposure is necessary in order to fairly decide the merits of the Veteran's claim.

Lumbar Spine, Cervical Spine and Right Shoulder Disabilities

The Veteran asserts that his lumbar spine, cervical spine, and right shoulder conditions had onset in service.   The Veteran's service treatment records show that he was seen for pain in the upper back in May 1976.  He had been typing and complained of pain for two days.  There was a vague tenderness in the area of left trapezius muscle.  The assessment was myalgia.  The Veteran was seen for complaints of low back pain in December 1980.  The assessment was acute disc disease.  The Veteran was again seen for complaints of low back pain in September 1983.  He complained of back spasm after shoveling sand.  The Veteran was found to be tender in the paravertebral muscles of the lower thoracic spine but without limitation of motion.  The diagnosis was low back strain.  The Veteran was treated for muscular back strain in May 1985.  He experienced pain in the lumbar region after doing some heavy lifting.  He had a full range of motion with only a slight to moderate discomfort, and tenderness to palpation of the upper lumbar region.  The Veteran was noted to have a history of low back pain from 1981 to the present at the time of his retirement physical examination in May 1990.  

The service treatment records do not reflect any entries denoting treatment for complaints associated with the cervical spine.  The Veteran did relate a neck injury in service to several of his physicians, however, this is not documented in the service treatment records.  Similarly, while the service treatment records show that the Veteran was very involved in athletics and did suffer injuries to his left shoulder on several occasions, the records do not contain any entries relating to an injury to the right shoulder in service.  

After service, the Veteran was treated for complaints of neck pain beginning in May 1992.  He was given a clinical diagnosis of DDD of the cervical spine.  In December 1993, the Veteran complained of neck pain that radiated to his shoulders.  He received treatment at PAFB for bilateral shoulder pain in December 1995.  He was evaluated by Dr. Link and given an MRI of the cervical spine in May 1994.  The MRI showed minimal anterior osteophytosis of the cervical spine at C4-C5 and C5-C6 but no disc herniation. 

The Veteran was seen by Dr. Ireland for complaints of low back pain in May 1996. X-rays of the lumbosacral spine were said to be normal.  However, the actual radiograph report said there were mild degenerative changes of the lower lumbar spine by way of tiny anterior marginal osteophytes at L4-L5. 

Dr. Weiss evaluated the Veteran in April 1997.  An MRI of the cervical spine from that time showed evidence of a herniated nucleus pulposus (HNP) at C5-C6.  The Veteran also had an MRI of the lumbosacral spine that showed a HNP at L5-S1 with DDD at the same level.  The results of the two MRIs represented a distinct change from the cervical spine MRI of May 1994 and the x-rays of the lumbosacral spine of May 1996. 

The Veteran was evaluated by E. S. Bittar, M.D., in September 2001.  The Veteran complained of "longstanding" problems with the right shoulder that dated back several years.  He reported he had been diagnosed with arthritis of the shoulder several years earlier.  The Veteran could not recall any trauma that may have preceded his pain and denied a past medical history of right shoulder pathology.  X-rays were interpreted to show moderate degenerative joint changes of the glenohumeral joint as well as the AC joint.  There was no evidence of superior humeral head migration, fracture, dislocation, or loose body.  Dr. Bittar said an MRI showed evidence of glenohumeral arthritis with a large amount of osteophytic spurring along the inferior medial humeral head. 

The Veteran was seen in January 2002, and at that time he was said to have moderate loss of articular cartilage of the glenohumeral joints with osteophyte formation.  He also had a type III acromion with significant degenerative joint disease of the acromioclavicular joint.  The Veteran underwent surgery on the right shoulder in April 2002. 

In September 2005 Dr. Weiss prepared a medical opinion report, wherein he referenced that a condition that is caused by deterioration of joint cartilage, the most common cause of secondary effects, those with an identifiable predisposing effect, was trauma to the affected area, as well as occupational stress or mechanical factors.  Dr. Weiss noted a history of injuries in service, to include injuries to the left shoulder and elbow.  Dr. Weiss also reported complaints of low back pain and spasms during service.  Dr. Weiss attributed arthritis of the cervical and lumbar spine to various incidents in service.  He limited his opinion to arthritis and did not address the etiology, or relationship, of the diagnosed HNP for both the cervical and lumbar spine and the Veteran's service.  Dr. Weiss also provided an opinion that linked the Veteran's arthritis of the right shoulder to incidents in service.  In doing so, he referenced three service treatment record entries.  However, none of the entries pertained to the Veteran's right shoulder.  All related to the left shoulder. 

Accordingly, in May 2008 the Board determined that a VA medical examination and opinion was required to determine the possible relationship between the Veteran's diagnosed right shoulder disorders, as well as arthritis and HNP of the cervical and lumbar spines, and his military service.  The Board instructed the examiner to review the 2005 medical opinion statement from Dr. Weiss, and to note that review on the examination report.  

Pursuant to the May 2008 Board remand, VA examinations and opinions were obtained in March 2009 and September 2009.   On VA orthopedic examination in March 2009 the Veteran complained of neck pain since 1984, at which time he had a fall, but could not recall whether the neck symptoms were triggered by this fall.  He could not recall a specific neck injury.  The Veteran reported that his lower back had been symptomatic since December 1980, when he experienced back pain while shoveling dirt.  The Veteran also reported right shoulder pain for approximately 10 years.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed severe glenohumeral arthritis, mild lumbar degenerative disk disease, and severe cervical degenerative disk disease.  The examiner indicated that the service treatment records contained no specific history of trauma to the right shoulder and opined that it was less likely than not that the Veteran's right shoulder arthritis was the result of a specific event in military service, which the Veteran could not recall.  The examiner stated that it was very likely that the Veteran's degenerative changes occurred over time from wear and tear.  With regards to the Veteran's severe cervical disk space narrowing, the examiner noted that the Veteran could not recall any specific neck injury that he could attribute onset of neck symptoms.  The disk space narrowing occurred over time and while it was hard to tell whether the cervical spine disability was the direct result of any specific event, thus it was more likely than not that it was caused by gradual degeneration over time and not likely due to any specific in-service injury.  With regards to the Veteran's mild arthritic changes of the lumbar spine, the examiner noted the Veteran's report of onset of back pain while shoveling dirt in service.  However, the examiner opined that it was probably less likely than not that the Veteran's back pain was due to any in-service injury, as opposed to a condition that gradually developed over time.  There is no indication in the March 2009 VA examination report that the September 2005 medical opinion statement from Dr. Weiss was reviewed.  The examiner also did not fully explain the reasons behind the conclusions.

Similarly, in September 2009 a VA examiner noted that the Veteran could not recall in-service trauma to the right shoulder, and complaints of bilateral shoulder pain were initially noted in 1995.  The examiner indicated that it was not his opinion that a definitive military activity resulted in the right shoulder pathology.  The examiner indicated that pre-existing arthritic changes could have been aggravated, as opposed to caused, by military service.  However, arthritis of the right shoulder was not shown on enlistment examination, or for that matter, at any time during service.  There is no indication in the September 2009 VA examination report that the September 2005 medical opinion statement from Dr. Weiss was reviewed.

Finally, the Board obtained a medical opinion from a VHA orthopedist, who in September 2011 opined that the orthopedic conditions claimed by the Veteran, that is, lumbar spine, cervical spine, and right shoulder conditions, specifically the latter, were not associated with any service connected event.  The orthopedist explained that there was no appreciable objective evidence or documentation regarding a significant injury arising or stemming from service that could be linked to his present complaints.  In this regard, the service treatment records referenced ankle, knee and left shoulder injuries which were treated conservatively based on subjective complaints without any significant objective findings.  The orthopedist concluded that the in-service injuries described by the Veteran were not significant enough to cause the conditions as shown on x-rays and on clinical examination.  Additionally, there was no continued documentation of treatment or significant disability from multiple medical providers, from multiple specialties over the Veteran's lengthy period of service.  The orthopedist further opined that the Veteran's service assignments, activities and duties in service, to include his duties as a pharmacist technician and administrator, were not capable of producing, nor were they associated with the Veteran's current orthopedic disabilities.  There was no reference to the September 2005 medical opinion report from Dr. Weiss in the VHA orthopedic report.

Accordingly, the Board finds that there has not been substantial compliance with the remand instructions.  Significantly, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the Board specifically directed the VA examiner to review the claims file in conjunction with the examination, and specifically instructed the examiner to review the September 2005 medical opinion report from Dr. Weiss and note that review on the examination report, and this was not accomplished with respect to the March 2009 or September 2009 examinations, another remand is required. 

Additionally, in a statement in received by the Board in August 2012, the Veteran identified additional evidence relevant to the claim for service connection for a right shoulder disability.  Specifically, the Veteran referenced an August 23, 2012 a MRI report of the shoulders, which he reported would be faxed under separate cover.  However, the medical evidence identified by the Veteran has not been received by the Board.  In addition, an August 2003 medical record appears to indicate that the Veteran was seen for a W/C injury, which may indicate Workmen's Compensation, to his lumbar spine.  If this is the case, the Veteran should be requested to provide information and records concerning the Workmen's Compensation claim, as they are relevant to his claim.  On remand, the Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the claims on appeal, to include an August 23, 2012 MRI of the shoulders performed at Carvel Imaging Centers.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran concerning how he can substantiate his claim for service connection for peripheral vestibular disorder as secondary to his service-connected sinusitis, peripheral neuropathy, and/or psychiatric disorder pursuant to 38 C.F.R. § 3.159.

2.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file, to specifically include an August 23, 2012 MRI of the shoulders performed at Carvel Imaging Centers and any records pertaining to a Workmen's Compensation injury related to the lumbar spine.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After completion of the above development, schedule the Veteran for a VA examination to address the nature and etiology of his cardiac complaints, to include his mitral valve prolapse, tricuspid regurgitation, and chronic palpitations.  See the March 2009 VA examination report findings.  The examiner must review the claims file and the report must note that review.  In particular, the examiner should review the August 2005 statement from Dr. S. Desai found in Volume 5 of the claims folder.  The examiner must indicate in the examination report that such a review occurred.  Specifically, the VA examiner should address the following: 

a) Specify any currently diagnosed cardiac disability that is found to be present, to include mitral valve prolapsed, tricuspid regurgitation and chronic palpitations.  Any necessary tests should be performed.  

b) State whether it is as likely as not (50 percent probability or greater) that any mitral valve prolapse or other cardiac disorder found to be present began in or is otherwise related to his period of service.  The examiner must consider the Veteran's lay statements regarding the continuity of symptomatology since discharge from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board is cognizant that it is requesting that an examiner, who may find no current clinical evidence of mitral valve prolapse, still render a nexus opinion as to a prior diagnosis, initially diagnosed in April 2002.  See McClain, supra.

4.  Schedule the Veteran for a VA examination to address his claim for service connection for peripheral vestibular disorder.  The examiner should review the claims file and the report should note that review.  The examiner should provide an opinion as to the following: 

a) Specify all currently diagnosed disabilities manifested by episodes of dizziness and loss of balance, to include peripheral vestibular disorder and vertigo.  Any necessary tests should be performed.  

b) Is it at least as likely as not (50 percent probability or greater) that any current disorder manifested by episodes of dizziness and loss of balance, to include peripheral vestibular disorder and vertigo, is related to the Veteran's active service?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should explain the rationale for all opinions provided.

c)  Is it at least as likely as not that any current disorder manifested by episodes of dizziness and loss of balance, to include peripheral vestibular disorder and vertigo, is due to or caused by the service-connected anxiety disorder, sinusitis and/or peripheral neuropathy?  See the Veteran's August 2008 statement and the August 2008 VA audiological examination report.  

d)  Is it at least as likely as not that any current disorder manifested by episodes of dizziness and loss of balance, to include peripheral vestibular disorder and vertigo, is aggravated (i.e. worsened beyond the natural progress) by the service-connected anxiety disorder, sinusitis and/or peripheral neuropathy?  

5.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any residuals of the Veteran's in-service treatment for his exposure to tuberculosis.  The examiner should review the claims file.  In particular, the examiner should review the September 2005 statement from Dr. Weiss found in Volume 5 of the claims folder and related medical literature.  The examiner must indicate in the examination report that such a review occurred.  The examiner should provide an opinion as to the following: 

a) Identify any residuals from the Veteran's exposure to tuberculosis in service and the treatment provided, namely the use of INH.  

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran currently suffers from a disability, other than neuropathy, as a residual from the Veteran's exposure to tuberculosis in service and the treatment provided?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should explain the rationale for all opinions provided.

c)  Also, service connection has been granted for peripheral neuropathy of the lower extremities.  Service connection is also in effect for neuropathy of each elbow and bilateral carpal tunnel syndrome.  However, on examination in March 2009, a disability of the left brachial plexus was identified.  A September 2008 medical record of Dr. Steuer indicates that the Veteran complained of left cervical region pain radiating into the left shoulder and left upper extremity ending before the elbow.  Cervical and thoracic radiculopathy was diagnosed.  Is it at least as likely as not (a probability of 50 percent or greater) that the brachial plexus abnormality is a residual from the Veteran's exposure to tuberculosis in service and the treatment provided.  Any necessary tests should be performed.  The examiner should explain the rationale for all opinions provided.

6.  Schedule the Veteran for a VA pulmonary examination.  The examiner should review the claims file and the report should note that review.  The examiner should provide an opinion as to the following: 

a) Specify all currently diagnosed respiratory disabilities.  Any necessary tests should be performed.  

b) Is it at least as likely as not (50 percent probability or greater) that any current respiratory disorder, including small airway disease, is related to the Veteran's active service, including his documented exposure to asbestos from 1976 to 1980?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should explain the rationale for all opinions provided.

7.  Schedule the Veteran for a VA examination to address his claims for service connection for cervical and lumbar spine disorders and right shoulder disorder.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  In particular, the examiner should review the September 2005 statement from Dr. Weiss found in Volume 5 of the claims folder, VA examination reports in March 2009 and September 2009, and the September 2011 VHA medical opinion report.  The examiner must indicate in the examination report that such a review occurred.  The examiner should provide an opinion as to the following: 

a) Specify any currently diagnosed disability of the cervical spine, the lumbar spine, and the right shoulder.  Any necessary tests should be performed.  

b) Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed disability of the cervical spine, the lumbar spine, and the right shoulder, is related to the Veteran's active service?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should explain the rationale for all opinions provided.

8.  Then, after ensuring the examination reports are adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


